internal_revenue_service number release date index number ----------------- ----------------------------- ------------------------------- in re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-147948-07 date march legend legend decedent spouse attorney trust ------------------------ ----------------- ---------------------- ------------------------------------------------------------------------- -------------------- ------------------- --------------------------- ----------------------- date date date dear ----------------- this letter is in response to a letter dated date and subsequent correspondence from your authorized representative requesting rulings under b a and of the internal_revenue_code the facts submitted and the representations made are as follows decedent died on date decedent’s will provides that his residuary_estate is to be distributed to trust an intervivos revocable_trust that became irrevocable upon his death article iv paragraph a of trust provides for a marital bequest equal in value to the smallest pecuniary amount necessary to produce the least federal estate_tax payable as a result of decedent’s death the marital bequest is to be divided between two trusts one trust hereinafter referred to as the gst exempt marital trust is to be funded with an amount equal to decedent’s gst_exemption available at death less the smallest amount of that exemption necessary to exempt the family_trust established under article v of trust from gst tax the other trust hereinafter referred to as the gst non-exempt marital trust is to be funded with the balance of the marital bequest article iv paragraph a further provides that the trustee is to distribute to spouse the entire net_income of the gst exempt and non-exempt marital trusts at least quarter- plr-147948-07 annually and trust corpus necessary to provide for her health and support in reasonable comfort upon spouse’s death trust assets are to be distributed pursuant to spouse’s testamentary limited power to appoint generally assets not appointed are to be held in further trust for decedent’s children and distributed to decedent’s grandchildren article iv paragraph e authorizes the trustee to make the qualified_terminable_interest_property qtip_election under ' b for all or a portion of the gst exempt and non-exempt marital trusts article v provides that the residue of the estate is to pass to the family_trust the trustee is to distribute net_income and principal of the family_trust to spouse necessary to provide for her health and support in reasonable comfort undistributed_income is to be added to principal upon spouse’s death trust assets are to be distributed pursuant to spouse’s testamentary limited power to appoint generally assets not appointed are to be held in further trust for decedent’s children and distributed to decedent’s grandchildren spouse as executrix of decedent’s estate retained attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate the due_date of the form_706 including extensions granted was date attorney filed the form_706 with the internal_revenue_service on or before date which date was after date on schedule m of the form_706 as filed the executrix made the qtip_election under ' b with respect to the gst exempt and gst non-exempt marital trusts and made the reverse_qtip_election under ' a with respect to gst exempt marital trust it is represented that the gst non-exempt marital trust was not funded because the estate did not contain sufficient probate assets to fund the trust schedule m contains a statement that the gst non-exempt marital trust would not be funded on schedule r of the form_706 as filed the executrix allocated decedent’s gst_exemption available at death to the family_trust and the gst exempt marital trust executrix is requesting rulings that the qtip_election and the reverse_qtip_election made on the form_706 as filed are effective and that decedent’s available gst_exemption at death was allocated to the family_trust and the gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2044 provides that the value of the gross_estate includes the value of any property to which ' applies in which the decedent had a qualifying_income_interest_for_life under ' b ' applies to any property if a deduction was allowed with plr-147948-07 respect to the transfer of such property to the decedent under ' by reason of ' b and ' relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate shall except as limited by ' b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b a sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under ' b with respect to any property is made by the executor on the return of tax imposed by ' such an election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in ' b b i iii and v is made on the return of tax imposed by ' or ' for purposes of this paragraph the term return of tax imposed by ' means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under ' property subject_to a qtip_election for which a deduction was allowed under ' b is subject_to inclusion in the gross_estate of the surviving_spouse on the spouse’s subsequent death sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor plr-147948-07 to a skip_person sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides generally that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust under sec_2631 and b the denominator of which is the value of the property transferred to the trust under sec_2631 and c for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption amount that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor the gst_exemption amount for any calendar_year is equal to the applicable_exclusion_amount under ' c for such year sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable sec_2632 provides that the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of decedent's unused gst_exemption by the executor of the decedent's_estate is made on the form_706 filed on or before the date prescribed for filing the return by ' a including any extensions actually granted sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of ' b on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of ' b on plr-147948-07 the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that for purposes of chapter the term transferor means in the case of property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the qtip_election had not been made reverse_qtip_election sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made ruling in this case the qtip_election was made on a late filed form_706 which was the first return filed after the due_date of the return accordingly based upon the facts submitted and the representations made we conclude that pursuant to ' b - b i the qtip_election made on the form_706 as filed is effective with respect to the reverse_qtip_election ' b provides that a reverse_qtip_election is made on the return on which the qtip_election is made accordingly based on the facts submitted and the representations made we conclude that since an effective qtip_election was made on the form_706 as filed the reverse_qtip_election made on that form is also effective ruling in this case since the form_706 was not timely filed on date pursuant to '2632 e and ' d decedent’s available gst_exemption at death was automatically allocated to trusts for which decedent is considered the transferor and from which a gst event may occur as discussed above in accordance with the formula prescribed in article iv paragraph a of trust no assets passed to the gst non-exempt marital plr-147948-07 trust further as a result of the effective reverse_qtip_election with respect to the gst exempt marital trust decedent is treated as the transferor of that trust for gst tax purposes accordingly based upon the facts submitted and the representations made we conclude that under e and d decedent’s available gst_exemption at death was automatically allocated to the family_trust and the gst exempt marital trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik george l masnik branch chief branch passthroughs special industries enclosures copy for ' purposes cc
